Citation Nr: 0314408	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  94-03 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as residuals of a left knee injury.  

2.  Entitlement to service connection for a right shoulder 
disability, claimed as residuals of a right shoulder injury.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Propriety of an initial 50 percent rating for service-
connected residuals of a low back strain, with degenerative 
disc disease of L4-5, with a compression deformity of the 
body of L1 and chronic low back pain (low back disability).  

5.  Entitlement to an effective date for the grant of service 
connection, prior to October 29, 1992, for service-connected 
low back disability. 



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active peace-time service from September 1958 
to June 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
RO, which denied the benefits sought on appeal.  See 
Introduction section of Board decision and remand, dated in 
November 1999.  The November 1999 Board remand requests were 
not satisfactorily completed as to some of the claims on 
appeal, as pointed out by the veteran, and as detailed in the 
Remand portion of the Board decision which follows.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims adjudicated on 
the merits herein, obtained all relevant and available 
evidence identified by the veteran concerning those claims, 
and provided him appropriate VA medical examinations, all in 
an effort to assist him in substantiating those claims 
adjudicated on the merits.  

2.  No left knee or right should disorder or injury is shown 
in service, including on multiple examinations throughout his 
military career and at separation from service in 1961; 
current left knee and right shoulder degenerative changes are 
first shown many years after service, and are not shown to be 
related to service.  

3.  The veteran's bilateral high-frequency sensorineural 
hearing loss was not incurred in service, may not be presumed 
to be of service onset and is not due to exposure to loud 
noise in service.  


CONCLUSIONS OF LAW

1.  Chronic left knee and right shoulder disorders, to 
include degenerative changes, were not incurred in or 
aggravated by service and arthritis may not be presumed to be 
of service onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.317, 3.359 (2002).  

2.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active service and may not be presumed to be 
of service onset. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues addressed on the merits herein.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001)(codified at 38 C.F.R. § 3.159)(VCAA).  With regard to 
the issues adjudicated on the merits herein, the veteran was 
provided adequate VA examinations a number of times, most 
recently in March and September 2002.  Additionally, all 
identified VA and private treatment records pertinent to the 
claims adjudicated on the merits herein have been obtained.  
Accordingly, the Board finds that VA has met its duty to 
assist with regard to the claims adjudicated on the merits 
herein.  

As to these same claims adjudicated on the merits herein, VA 
has also met VCAA's notice requirements: The statement of the 
case (SOC) and various supplemental statements of the case 
(SSOC's) clearly explain why the evidence submitted to date 
does not support the claims on appeal.  Additionally, the 
veteran was provided an opportunity for a personal hearing, 
either at the RO or before the Board, but he indicated that 
he did not want any hearing.  The salient point is that the 
veteran was afforded every opportunity to provide his sworn 
testimony and to submit evidence to substantiate his claims 
on appeal.  Moreover, the above correspondences, notices and 
development actions indicate that the veteran was advised of 
what he needed to do to support each of his claims on appeal, 
and what VA would do in response.  Notice of VCAA was issued 
to the veteran in June 2001, as it pertained to the claims 
considered herein.  Additionally, the veteran was advised of 
what sort of evidence was needed to prove each of his claims 
adjudicated on the merits herein, he was advised of what 
evidence or information he needed to submit to VA, and he was 
advised of what evidence VA was to obtain on its own, or in 
response to information provided by the veteran.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Board 
concludes that VA has met both the duty to assist and notice 
provisions of VCAA; further development would serve no useful 
purpose, with regard to the claims adjudicated on the merits.  

II.  Service Connection for Injuries.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis and 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart condition or heart 
sounds, any urinary findings of casts, or any cough, in 
service will permit service connection for arthritis, disease 
of the heart, nephritis, or pulmonary disease, first shown as 
a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis included the word "chronic."  
38 C.F.R. §3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of § 
3.303(b) if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise" to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The Board is charged with the duty to assess the credibility 
and weight given to the evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the 
evidence is in relative equipoise, the benefit of the doubt 
shall be resolved in the appellant's favor, and the claim 
shall be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The veteran has long asserted that he received treatment 
while in the military for left knee and right shoulder 
injuries sustained when he fell from a tank in January 1959.  
See August 29, 1992 claims of service connection for left 
knee and right shoulder disorders.  

The veteran's service medical records show no report of any 
left knee or right shoulder injury in connection with his 
January 1959 fall from a tank during peace-time training.  
The Board notes that the veteran's service medical records 
show no serious back injury necessitating immediate or 
emergency room treatment at the time of the incident.  
Rather, the veteran was first seen on January 21, 1959, one 
week after the reported incident, when he voluntarily sought 
treatment for back pain which had increased recently.  
Treatment consisted of confinement to his quarters, 
wintergreen ointment, hot packs, and the use of a bed board.  
These records do not describe a serious injury, and the 
veteran did not report any left knee or right shoulder 
symptomatology.  Significantly, it wasn't until July 1959 
that any examiner thought X-ray studies were indicated.  X-
rays of the low back were noted to be normal.  Complaints 
continued, however, and in October 1959, approximately ten 
months after the incident, a diagnosis of lumbar strain was 
entered.  X-ray studies of the back and right hand were 
negative on examination at separation in May 1961.  Thus, 
these records clearly document no complaint of any left knee 
or right shoulder injury or disorder, either associated with 
the January 1959 slip off the top of a tank, or the 
occasional treatment received thereafter.  No left knee or 
right shoulder disability was noted on separation 
examination.  This medical evidence weights heavily against 
the claims on appeal.  

The post-service medical evidence of record shows notation of 
some degenerative changes of the left knee and right shoulder 
upon X-ray study of those joints, many years after the 
veteran's 1961 separation from service, along with the 
veteran's reported history of left knee and right shoulder 
injuries in service.  The presence of arthritis to a 
compensable degree, which would support a grant of service 
connection on a presumptive basis, is not shown.  Magnetic 
resonance imaging (MRI) studies of April 2000 revealed a left 
knee joint which was within normal limits.  This MRI does 
show a right shoulder joint with only a mild degenerative 
change in the acromioclavicular joint, without evidence of 
appreciable impingement.  However, the report does not show 
that this current finding is due to service.  No examiner has 
associated these findings with the veteran's service in any 
credible way, other than to note the veteran's reported 
history of inservice left knee and right shoulder injuries.  
In the absence of any credible evidence of left knee or right 
shoulder injury in service, or of continuing symptomatology 
from 1961 to the present, a medical practitioner's notation 
of the veteran's reported history of such undocumented 
injuries is not probative evidence.  See Black v. Brown, 5 
Vet. App. 177 (1993) (an opinion that is based on history 
furnished by the veteran which is unsupported by clinical 
evidence is not probative).  This is particularly true in 
light of the negative service medical records.

Without inservice left knee or right shoulder injury, 
credible nexus opinion to current diagnoses resulting from 
those reported injuries, and with no continuity of 
symptomatology, the claims must be denied.  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

III.  Bilateral Hearing Loss.  

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran claims entitlement to service connection for 
bilateral hearing loss.  He asserts that he received 
treatment for hearing difficulty and that such treatment is 
documented in his service personnel ("201" file) and 
medical records files.  These records were obtained at the 
RO, and show no such documentation.  

Service medical and personnel records show no complaint or 
treatment for hearing loss or hearing difficulty, including 
on hearing acuity testing at separation from service in May 
1961.  Additionally, the veteran had active peace-time duty 
from September 1958 to June 1961, and nothing in his 
personnel records suggests he was exposed to loud noises, or 
that his current bilateral, high-frequency, sensorineural 
hearing loss, first documented in 1993, might be due to noise 
exposure while in the military more than 30 years previously.  
Records from the Latrobe Area Hospital, dated in March 1992 
show that the veteran was successful for years in the "truck 
business."  A Pennsylvania Bureau of Disability 
Determination document, dated in February 1992, indicates 
that for approximately 20 years the veteran was self-employed 
with a commercial freight expediting company.  

On VA audiologic examination in February 1993, the veteran 
was diagnosed with bilateral, high-frequency sensorineural 
hearing loss.  The examiner did not associate the current 
diagnoses with the veteran's prior military service many 
years earlier.  

In the absence of any credible evidence of any noise exposure 
during the veteran's peace-time military service, or 
complaints of hearing difficulty in service, or hearing 
impairment to a compensable degree within one year of 
separation from service, the veteran's reported medical 
history of a current hearing loss due to service, given to a 
medical practitioner thirty years after his separation from 
service, is not probative evidence.  See Black v. Brown, 
5 Vet. App. 177 (1993) (an opinion that is based on history 
furnished by the veteran which is unsupported by clinical 
evidence is not probative).  The claim must be denied as 
against the evidence of record.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v  Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claims of service 
connection for left knee and right shoulder disability, and 
for bilateral hearing loss, as set forth above; therefore, 
reasonable doubt is not for application with regard to these 
claims.  


ORDER

Service connection for left knee and right shoulder 
disabilities, claimed as residuals of injuries, and bilateral 
hearing loss, is denied.  


REMAND

Review of the claims files does not reflect that, relative to 
the remaining issues on appeal, the veteran has been properly 
advised of the changes brought about by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA), which was signed into law on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claims.  At no 
time did the RO send a letter to the veteran telling him what 
was needed to substantiate these claims and whose 
responsibility it would be to obtain such evidence.  The 
Board cannot correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The Board also notes that there has been a change in the law 
regarding the veteran's service-connected low back disorder, 
affecting the rating criteria since the time the RO last 
adjudicated the claim.  That is, the veteran's degenerative 
disc disease, L4-5, with a compression deformity of the body 
of L1, with chronic low back pain, may be evaluated under 
several Diagnostic Codes, including Diagnostic Code 5293, the 
rating criteria of which were amended in September 2002.  
Accordingly, the Board finds that the RO should consider both 
the former and revised criteria for evaluating intervertebral 
disc syndrome in analyzing the severity of the veteran's 
service-connected low back disorder, upon the completion of 
the following necessary development.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The criteria more favorable to the 
veteran should be used in assigning a rating.  Karnas, supra.  

In November 1999, the Board remanded the veteran's claim for 
an increased rating for service-connected  degenerative disc 
disease of L4-5, with a compression deformity of the body of 
L1 and chronic low back pain, currently rated as 50 percent 
disabling, for a VA orthopedic examination to determine the 
severity of this disability, with consideration of the 
factors enumerated at 38 C.F.R. § 4.40 and 4.45.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  X-rays of April 2000 
revealed "mild" degenerative changes at L4-5 and minimal 
sclerosis, unchanged from prior studies.  MRI studies of the 
same month similarly revealed minimal findings, with 
moderately advanced narrowing and discogenic disease of the 
intervertebral space within L4-5, consistent with private 
studies of the same month.  However, a VA medical examiner 
gave a medical opinion in December 2000 that the veteran, 
unemployed since 1991, is unemployable due to the nature of 
his prior occupation as truck driver and laborer.  The 
diagnosis was "moderately" incapacitating discogenic back 
pain secondary to arthritis.  This opinion was essentially 
echoed on later VA spine examination in September 2002.  
However, on VA examination in March 2002, notation was made 
that the veteran's complaints of pain from his degenerative 
skeletal changes appeared to be pyschogenically exaggerated.  
Moreover, the veteran has documented that he uses a back 
brace and cane for ambulation.  A thoughtful review of his 
documented clinical history was not conducted on any VA 
examination of record.  

As a result, the Board is unable reconcile the above 
conflicting medical findings, diagnoses, and 
characterizations of the severity of his service-connected 
low back disorder-whether mildly, moderately or totally 
incapacitating, particularly in light of the notation that 
some unspecified portion of the veteran's complaints of 
musculoskeletal pain are of psychogenic origin.  It is noted 
that while the veteran has been considered disabled for 
purposes of the Social Security Administration (SSA), records 
obtained from SSA in September 2002 (dated in 1992) show no 
treatment for any back pain or low back disability, but, 
rather, a primary diagnosis of "affective disorders," with 
extensive psychiatric treatment.  In Waddell v. Brown, 5 Vet. 
App. 454 (1993), the Court held that there may be a breach in 
the duty to assist when there are variously diagnosed 
disorders, but none of the examinations fully described the 
degree of disability attributable to each.  In this case, the 
Board may be presented with service-connected and nonservice-
connected low back disabilities with superimposed psychiatric 
exaggerated complaints.  The degree of impairment 
attributable to service-connected disability has not been 
identified.  

The Court has specifically mandated that a Board Remand 
confers on the veteran--as a matter of law--the right to 
compliance with Board Remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  

Given the above, and the continuing need for necessary 
development, the Board finds that a second Board Remand for 
the previously requested development is required, even though 
it will, regrettably, further delay a decision in this 
matter.  See 38 C.F.R. §§ 3.327, 19.9 (2002).  

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), in addition to that requested 
below, is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the veteran of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

2.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for low back or psychiatric 
symptomatology, from January 1991 to the 
present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from January 1991 
to the present--if not already of record, 
as identified by the veteran.  As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.

3.  The veteran should be scheduled for a 
VA orthopedic examination to identify all 
symptoms and residuals of his service-
connected residuals of a low back strain 
with degenerative disc disease of L4-5, 
with compression deformity of the body of 
L1 and chronic low back pain.  All 
necessary studies should be obtained, 
including x-ray studies of the low back, 
and nerve conduction studies if deemed 
indicated on examination.  The claims 
folders must be made available to the 
examiner for review of pertinent 
documents therein.

A complete range of motion study should 
be conducted for the low back.  With 
respect to the veteran's service-
connected residuals of a low back strain 
with degenerative disc disease of L4-5, 
with compression deformity of the body of 
L1 and chronic low back pain, all related 
complaints should be recorded in full.  
The examiner should obtain a detailed 
history regarding any painful or weakened 
movement, excess fatigability with use, 
incoordination, painful motion or pain 
with use of the low back, and to 
determine whether the service-connected 
low back disability exhibits pain with 
use, weakened movement-including on 
lifting, excess fatigability or 
incoordination.  These determinations 
should, if feasible, be expressed in 
terms of degrees of additional range of 
motion loss due to any pain with use, 
weakened movement, excess fatigability or 
incoordination.  

Findings should be recorded consistent 
with the rating criteria contained in 
Diagnostic Codes 5285 (residuals of 
fracture of vertebra), 5292 (limitation 
of motion of the lumbar spine), 5293 
(intervertebral disc syndrome) both the 
current and prior versions, and 5295 
(lumbosacral strain).

The examiner should also express an 
opinion as to the medical probability 
that there would be additional limits on 
functional ability during flare-ups and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If this is 
not feasible, this should be so stated.  

Consideration must also be given to any 
psychogenic exaggeration of 
symptomatology, as noted on VA 
examination in March 2002, with a 
statement of the severity of service-
connected symptomatology which includes 
any such psychogenic factors.  

4.  After completion of the development 
requested above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
review the veteran's claims remaining on 
appeal, on the basis of all pertinent 
evidence of record, to include all the 
evidence added to the record since the 
last supplemental statement of the case.  
The RO should specifically address 
whether "staged" ratings are 
appropriate.  Fenderson, supra.  

5.  If any benefit sought by the veteran 
is denied, he should be furnished a 
supplemental statement of the case.  He 
should be afforded the appropriate 
opportunity to submit argument or 
additional evidence in response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you. 


 



